Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/10/2022 has been entered.
Priority
This application is a DIV of 15/193,397 (filed 6/27/2016) PAT 10273456 which is a DIV of 14/110,076 (filed 12/20/2013) PAT 9402866 which is a 371 of PCT/US12/032551 (filed 4/6/2012) which claims benefit of 61/541,793 (filed 9/30/2011) and claims benefit of 61/472,952 (filed 4/7/2011).

Election
Applicant’s election with traverse of Group I in the reply filed on 11/13/2020 is acknowledged. 
Only claims 1-6, 14-15 and 34-39 are under examination. 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC § 103(a) are hereby withdrawn.

New Rejections:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-6, 14-15 and 34-39 are rejected under 35 U.S.C. 102(b) as being anticipated by EP2077074A2 (IDS).
EP2077074A2 teaches for Claim 1: a synthetic aqueous solution consisting essentially of: 45-120 mM sodium chloride; 5-15 mM sodium citrate; 20-40 mM sodium acetate, 0.5-12 mM phosphate, 0.05-3 mM magnesium ion, 0.05-10 mM potassium chloride (page 4, [0023]++), 8.4% sodium bicarbonate (page 4, line 16++ and page 22, Fig. 7) and 0.5-20 mM glucose. 
For claims 2 and 4 the solution further including 3 mM calcium chloride (page 307, right column, 2nd full paragraph, line 6++).
For Claims 3, 5-6: the reference teaches platelets (page 12, [0065], line 3++) and up to less than 10% plasma (page 4, [0020], line 5++, page 7, line 45++) in addition to the solution of claim 1. 
Claims 14, 15 and 34-39: an aqueous solution consisting essentially of: about 69 mM sodium chloride; 10 mM sodium citrate; 30 mM sodium acetate, 9.4 mM phosphate (2.2 mM monobasic sodium dihydrate and 7.2 mM dibasic sodium phosphate anhydrous, page 8, line 39++), 1.5 mM magnesium ion, 5 mM potassium chloride, 10-25 mM sodium bicarbonate (page 4, line 16++ and page 22, Fig. 7) and 16.8 mM glucose/dextrose (page 8, Table 1 and [0050]++). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 14-15 and 34-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 1 of US patent 9089479. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a similar/overlap cell culture article/microcarrier comprising polygalacturonic acid and ion, while the instant application directs to method of making the article including steps of infiltrating, drying and sterilizing, therefore the composition of instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/            Primary Examiner, Art Unit 1653